Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2022 has been entered.    
Response to Amendment
3.	Applicant’s amendments filed 8/24/2022 to the claims are accepted and entered. In this amendment, claims 8 and 12 have been amended, claims 2, 7, 11, 14-20, and 26-27 have been cancelled; and claim 28 has been added. In response, the Summary objection and the 112 rejections have been withdrawn. 
Response to Argument
4.	Applicant’s arguments filed on 8/24/2022 regarding the prior art and 101 rejections have been fully considered. However,
a. 	The arguments regarding the prior art Fouda044 are not persuasive for the reasons below:
	Applicant’s arguments that “For example, the "inversion model" as defined by Fouda044 is a "two-string tubing model of Fig. 3, [in which] tubing wall thickness parameters are assumed to be determined to be uniform along the axial direction." (Fouda044, page 6, lines 4-5). Therefore, the "inversion model" as defined by Fouda044 assumes "thickness parameters" and as such the "inversion scheme" as defined by Fouda044 places bounds by assuming "thickness parameters." Therefore, applicant
argues the "inversion scheme" of Fouda044 must be used with "bounds." Conversely, independent claim 1 recites, "the inversion scheme places no bounds on the metal thicknesses. Further, Applicant argues the Office Action's interpretation of a "non-defected section considered no bounds" is not accurate. For example, Fouda044 recites, "at block 702 of Fig. 7, estimates of calibration constants and average permeabilities ... correspond to a section of the well tubing(s) that lacks defects caused by corrosion." (Fouda044, page 17, lines 28-30). Additionally, block 702 in Fig. 7 recites, "calibration constants and average permeabilities estimated from non-defected section." Thus, a non-defected section as described by Fouda044 comprises "well tubing(s) that lacks defects caused by corrosion." One of ordinary skill in the art will appreciate "well tubing(s) that lacks defects caused by corrosion" has a uniform thickness which must be bounded whereas independent claim 1 recites "no bounds on the metal thicknesses." Therefore, Fouda044 discloses an "inversion model" which must be bounded and the Examiner's argument is inaccurate in interpreting the meaning of a "non-defected section" which must be bounded. Thus, Fouda044 does not disclose each and every limitation of independent claim 1.

The Examiner respectfully disagrees. Fouda044 discloses:
(1) using Fig 3 as an example to show, e.g. a set of inner and outer tubing strings.
(2) an EM logging tool having multiple tubing strings are employed together (p. 1 lines 17-19, p. 2 lines 12-17), e.g. the frequency-domain tool is run inside three concentric pipes (p. 15 lines 4-5).
(3) Three concentric pipes, e.g. as shown in Table 1, pipe 1 (inner tubing string), pipe 2 (center string), and pipe 3 (outermost pipe).  There are no defects appearing on pipes 1 and 2 that shows “none”/ no dimensional defects/ “no bounds”, while pipe 3 has two-dimensional defects “bounds”.
(4) The current specification does not clarify or describe “no bounds” meaning. 
(5)  Thus, the arguments are not persuasive. Specifically, although a new ground of rejection is necessitated by the RCE, the rejection is maintained that prior art Fouda044 discloses the new claim as demonstrated more fully below.

b. 	The arguments regarding the 101 are not persuasive for the reason below:
Applicant’s arguments that Office Action argues, "[c]laims 1 and 24 comprise additional elements of "obtaining a multichannel induction measurement using a casing inspection tool" as just gathering data using a casing inspection tool as a conventional equipment." (Office Action, page 5). However, (a) Applicant argues the Office Action's interpretation of Step 2A analysis under Prong II is not aligned with 2019 Revised Patent Subject Matter Eligibility Guidance.
For example, under Step 2A analysis under Prong II the 2019 Revised Patent Subject Matter Eligibility Guidance recites, "Examiners should note, however, that revised Step 2A specifically excludes consideration of whether the additional elements represent well-understood, routine, conventional activity. (b) Instead, analysis of well-understood, routine, conventional activity is done in Step 2B." (2019 Revised Patent Subject Matter Eligibility Guidance, page 55). Applicant respectfully sets forth that even if "a casing inspection tool" is "conventional equipment," as per Step 2A analysis under Prong II of the 2019 Revised Patent Subject Matter Eligibility Guidance "conventional activity" is to be "done in Step 2B" and not under "Step 2A." As such, "obtaining a
multi-channel induction measurement using a casing inspection tool" direct independent claims 1 and 24 to a practical application. Further, (c) Applicant asserts that "Step 2A" is not concerned with an improvement to other technology or technical field, but instead a practical application.

The Examiner respectfully disagrees. As stated in the previous Office action in page 6, claim 1 at Step 2A prong 2 “we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception” and at Step 2B stated “However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed above. Thus, the claims are not patent eligible”.  
It is noted in Step 2A prong 2 the claim provides no any addition limitations or elements that amount significant more than the judicial exception (abstract idea). The additional limitations recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. In Step 2B evaluated based on Step 2A prong 2 and if the claim provides an inventive concept? The same analysis applies here in Step 2B, e.g. apply an exception using generic algorithm model cannot integrate a judicial exception into a practical application in Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
It is suggested to amend the claim with “additional elements” that amount significantly more than the abstract idea (of using first and second forward numerical models and using the final set of metal thickness to make one or more intervention decisions).  
Claims 24 and 28 are rejected for the same reason as stated in claim 1.
Please refer to the 101 rejection in the rejection section below for further details regarding the eligibility analysis. 	
   				Non-Compliant amendment
5.	Claim 8 should be marked as “Currently Amended”. 
Specification Objections
6.   	The Application's specification filed 8/29/2019 is objected to because of the following informalities:  
The terms “forward model” and “forward numerical model” should be consistent to avoid lacking written description (112(a)). Appropriate correction is required.
Note:	Applicant is advised to provide a substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
- A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
- A copy of the amended specification without markings (clean version); and
- A statement that the substitution specification contains no new matter. 
            Claim Objections

7.   	Claim 28 is objected to because of the following informalities:
Missing the “and” before a second “wherein” clause in claim 28 line 10.
Appropriate correction is required.
Claim Rejections - 35 USC § 101 
8.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.	Claims 1, 3-6, 8-10, 12-13, 21-25, and 28 are rejected under 35 U.S.C. 101 as the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim is analyzed based on the 2019 Revised Patent Subject Matter Eligibility Guidance to determine whether the claim is directed to a judicial exception. 
Specifically, representative Claim 1 recite: obtaining a multi-channel induction measurement using a casing inspection tool; constructing a first forward numerical model of the multi-channel induction measurement; using the first forward numerical model in an initial guess estimation algorithm to estimate a first set of metal thicknesses of the plurality of casing strings, wherein the initial guess estimation algorithm places bounds on the metal thicknesses; using a second forward numerical model and the first set of metal thickness in an inversion scheme to estimate a final set of metal thicknesses, wherein the inversion scheme places no bounds on the metal thicknesses; and using the final set of metal thicknesses to make one or more well intervention decisions.

	The claim limitation in the abstract idea have been highlighted in bold above, the remaining limitations are “additional elements”
	Under the step 1 of the eligibility analysis, we determine whether the claims are a statutory by considering whether the claim subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (processing).
	Under the Step 2A, Prong I, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, the abstract idea (bold font) above falls into the groupings of Mathematical relationships/calculations such as using the forward numerical model in an initial guess estimation algorithm to estimate a first set of metal thicknesses of the plurality of casing strings and using the forward numerical model in an inversion scheme to estimate a final set of metal thicknesses; and Mental Processes (including an observation, evaluation, judgement, opinion) such as using the final set of metal thicknesses to make one or more well intervention decisions. Thus, the step 2A – prong I is Yes.  

Similar limitations comprise the abstract idea of Claims 24 and 28.
	Next, under the Step 2A, Prong II, we consider whether the claim that recites
a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
Claims 1, 24 and 28 comprise additional elements of “obtaining a multi-channel induction measurement using a casing inspection tool” as just gathering data using a casing inspection tool as a conventional equipment; and “constructing a forward numerical model of the multi-channel induction measurement” is recited as a high level of generality, is a form of insignificant extra-solution activity.    
Furthermore, the preambles of claims 1, 24, and 28, “A method for estimating metal thickness on a plurality of casing strings in a cased hole”, where the additional elements in the preamble are not qualified for meaningful limitations because they only generally link the use of the judicial exception to a particular technological environment of field of use. 
In conclusion, the above additional elements, considered individually and in
combination with the other claim elements do not reflect an improvement to other
technology or technical field, and, therefore, do not integrate the judicial exception into a
practical application (Step 2A, Prong II is No). Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed above. Thus, the claims are not patent eligible.
Dependent claims 3-6, 8-10, 12-13, and 21-23, 25 and 28 provide additional features/steps which are part of expanded abstract idea of the independent claim (Step 2A, Prong I), recite no additional elements reflecting a practical application (Step 2A, Prong II), and fail a "significantly more" test under the step 2B for the same reasons as discussed with regards to the independent claim. Thus, the dependent claims are ineligible.
Claim Rejections - 35 USC § 112 
10. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 The recitation in claim 8, “wherein the first set of metal thicknesses and the final set of metal thicknesses are combined based at least in part on comparing an inversion misfit of both runs and selecting a result from one of the two separate runs” lacks antecedent basis and indefinite. It is unclear whether “the two separate runs” refers to “both runs” or “both separate runs”? 
Statement of the 102 and 103
12. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status. 
Claim Rejections - 35 USC § 102 
13. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

 A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, 
on sale or otherwise available to the public before the effective filing date of the claimed invention. 

14.	Claims 1, 3-6, 8-9, 21-25, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over WO 2018/031044 of Fouda et al, hereinafter Fouda044 (of record). 
As per Claim 1, Fouda044 teaches method for estimating metal thickness on a plurality of casing strings in a cased hole, comprising: 
obtaining a multi-channel induction measurement ( Fig 8, step 802, p. 9 lines 18-20 ) using a casing inspection tool ( p. 1 lines 24-25 );
constructing a first forward numerical model ( Fig 6, forward model 614 considered “forward numerical model, p. 6 lines 11-14 ) of the multi-channel induction measurement ( multiple frequencies measured, p. 6 lines 24-25, p.19 lines 1-5 ); 
using the first forward numerical model in an initial guess estimation algorithm to estimate ( forward model 614 uses initial guess 608 for initial estimating, p. 10 line 15 and 25-31 ) a first set of metal thicknesses of the plurality of casing strings ( e.g. tubing wall thicknesses of inner and outer strings, p. 6 lines 3-10 ), wherein the initial guess estimation algorithm places bounds on the metal thicknesses ( estimated value is bounded between “min and max permeability of the pipes” considered “bounds on metal thicknesses”, e.g. permeability for pipes between 50 and 90, see col 10 line 36 to col 11 line 1 and 18-21, page 12 lines 5-7 ); 
using a second forward numerical model in an inversion scheme to estimate a final set of metal thicknesses ( inversion model, page 6 lines 3-10 ), wherein the inversion scheme places no bounds on the metal thicknesses ( Table 1 shows pipe 1 (inner tubing string), pipe 2 (center string), and pipe 3 (outermost pipe).  There are no defects appearing on pipes 1 and 2, show No dimensional defects “no bounds”, while pipe 3 has two-dimensional defects “bounds”, p. 15 lines 4-7); and 
using the final set of metal thicknesses ( Fig 8 step 814 ) to make one or more well intervention decisions ( p. 2 lines 18-22 ).  
 As per Claim 3, Fouda044 teaches the method of claim 1, wherein the initial guess estimation algorithm places an upper bound on each metal thickness in the estimation of the first set of metal thicknesses ( a predefined maximum permeability “upper bound”, e.g. 90 between 1-120, p. 11 lines 1 and 20-21).
As per Claim 4, Fouda044 teaches the method of claim 3, wherein the upper bounds are the respective nominal thickness of each pipe ( All pipes are assumed “a nominal thickness”, page 9 lines 30-31, e.g. Table 1 shows the thickness 0.3, 0.4, 0.4 of pipes 1-3 as a nominal thickness of concentric pipes, p. 15 lines 4-7 ).
As per Claim 5, Fouda044 teaches the method of claim 3, wherein the initial guess estimation algorithm comprises placing a lower bound on each metal thickness to estimate the first set of metal thicknesses ( A predefined minimum “lower bound”, e.g. 50 between 1-120, p. 11 lines 1 and 20-21 ).
As per Claim 6, Fouda044 teaches the method of claim 5, wherein the lower bound on each metal thickness are the respective nominal thickness of each pipe ( All pipes are assumed “a nominal thickness”, page 9 lines 30-31, e.g. Table 1 shows the thickness 0.3, 0.4, 0.4 of pipes 1-3 as a nominal thickness of concentric pipes, p. 15 lines 4-7 ).
As per Claim 8, Fouda044 teaches the method of claim 5, wherein the first set of metal thickness and the final set of metal thickness are combined based at least in part on comparing an inversion misfit of both runs ( Fig 6, step 616, p. 11 lines 7-9 ) and selecting a result from one of the two separate runs that has lower misfit at a given depth point (minimize the misfit, p. 8 lines 30-35, p. 11 lines 10-17, p. 12 lines 1-8).  
As per Claim 9, Fouda044 teaches the method of claim 1, wherein the initial guess estimation algorithm comprises conducting one or more runs to obtain the first set of metal thicknesses without using “regularization” considered “stabilization” (“Adjust misfit error” or “minimize the misfit” with cost function only, p. 6 lines 11-15, p. 8 line 32-35, p. 11 lines 7-9, considered “cost function without using regularization”, if using stabilization, e.g. using constraint with pre-defined threshold values of upper and lower stabilizer 42, p. 11 lines 10-24).    
As per Claim 21, Fouda044 teaches the method of claim 1, wherein the first forward numerical model and the second forward numerical model are used to define at least one cost function (Fig 6, cost function 616).  
As per Claim 22, Fouda044 teaches the method of claim 21, wherein the at least one cost function is minimized (p. 6 line 15).  
As per Claim 23, Fouda044 teaches the method of claim 21, wherein the cost function comprises at least one of a magnitude misfit, a phase misfit ( cost function in eq 4, magnitude misfit and phase misfit, p. 12 lines 5-26), or a regularization.  
As per Claim 24, Fouda044 teaches a method for estimating metal thickness on a plurality of casing strings in a cased hole, comprising: 
obtaining a multi-channel induction measurement ( Fig 8, step 802, p. 9 lines 18-20 ) using a casing inspection tool ( p. 1 lines 24-25 );
constructing a first forward numerical model ( Fig 6, forward model 614 considered “forward numerical model, p. 6 lines 11-14 ) of the multi-channel induction measurement ( multiple frequencies measured, p. 6 lines 24-25, p.19 lines 1-5 ); 
using the first forward numerical model in an initial guess estimation algorithm to estimate ( forward model 614 uses initial guess 608 for initial estimating, p. 10 line 15 and 25-31 ) a first set of metal thicknesses of the plurality of casing strings ( e.g. tubing wall thicknesses of inner and outer strings, p. 6 lines 3-10 ),
wherein the initial guess estimation algorithm comprises placing an upper bound on each metal thicknesses in the estimation of the first set of metal thicknesses ( A predefined maximum permeability “upper bound”, e.g. 90 between 1-120, p. 11 lines 1 and 20-21); 
using a second forward numerical model and the first set of metal thicknesses in an inversion scheme to estimate a final set of metal thicknesses ( inversion model, page 6 lines 3-10 ), percentage metal loss or gain, eccentricity of each pipe, or inner diameter of each pipe (Table 1, p. 15 lines 4-10), wherein the inversion scheme places no bounds on the metal thicknesses ( Table 1 shows pipe 1 (inner tubing string), pipe 2 (center string), and pipe 3 (outermost pipe).  There are no defects appearing on pipes 1 and 2, show No dimensional defects “no bounds”, while pipe 3 has two-dimensional defects “bounds”, p. 15 lines 4-7); and 
using the final set of metal thicknesses ( Fig 8 step 814 ) to make one or more well intervention decisions ( p. 2 lines 18-22 ).  
As per Claim 25, Fouda044 in view of Fouda038 teaches the method of claim 24, Fouda044 further teaches wherein the upper bounds are the respective nominal thickness of each pipe (page 9 lines 30-31, page 11 lines 3-6, page 15 lines 4-7).  
As per Claim 28, Fouda044 in view of Fouda038 teaches a method for estimating metal thickness on a plurality of casing strings in a cased hole, comprising: 
obtaining a multi-channel induction measurement ( Fig 8, step 802, p. 9 lines 18-20 ) using a casing inspection tool ( p. 1 lines 24-25 );
constructing a first forward numerical model ( Fig 6, forward model 614 considered “forward numerical model, p. 6 lines 11-14 ) of the multi-channel induction measurement ( multiple frequencies measured, p. 6 lines 24-25, p.19 lines 1-5 ); 
using the first forward numerical model in an initial guess estimation algorithm to estimate ( forward model 614 uses initial guess 608 for initial estimating, p. 10 line 15 and 25-31 ) a first set of metal thicknesses of the plurality of casing strings ( e.g. tubing wall thicknesses of inner and outer strings, p. 6 lines 3-10 ), wherein the initial guess estimation algorithm places bounds on the metal thicknesses ( estimated value is bounded between “min and max permeability of the pipes” considered “bounds on metal thicknesses”, e.g. permeability for pipes between 50 and 90, see col 10 line 36 to col 11 line 1 and 18-21, page 12 lines 5-7 ); 
Dated May 27, 2022 using a second forward numerical model in an inversion scheme to estimate a final set of metal thicknesses ( inversion model, page 6 lines 3-10 ), wherein the inversion scheme places no bounds on the metal thicknesses ( Table 1 shows pipe 1 (inner tubing string), pipe 2 (center string), and pipe 3 (outermost pipe).  There are no defects appearing on pipes 1 and 2, show No dimensional defects “no bounds”, while pipe 3 has two-dimensional defects “bounds”, p. 15 lines 4-7) and wherein the inversion scheme is a steepest descent, a conjugate gradient, a Gauss-Newton (p. 6 lines 11-12), Levenberg-Marquardt, or a Nelder-Mead; and 
using the final set of metal thicknesses ( Fig 8 step 814 ) to make one or more well intervention decisions ( p. 2 lines 18-22 ).  
 
Claim Rejections - 35 USC § 103
15. 	 The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


16.	Claim 10 is rejected under 35 U.S.C. 103 as being obvious over Fouda044 in view of WO 2018/031038 of Fouda et al, hereinafter Fouda038 (of record).
 As per Claim 10, Fouda044 teaches the method of claim 1, but does not explicitly teach the inversion scheme comprises using regularization in one or more runs to penalize large variations from the first set of metal thicknesses to obtain the final set of metal thicknesses.  Fouda038 teaches using regularization in one or more runs to penalize large variations from the first set of metal thicknesses to obtain the final set of metal thicknesses (see [0015], [0029], [0032] ). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Fouda044 to regularize to penalize large variations from the first set of metal thickness as taught by Fouda038 that would provide the constraint or penalize correcting the magnetic permeability of the pipes in the second inversion to the values computed in the first inversion (Fouda038, [0032]).
17.	Claims 12-13 are rejected under 35 U.S.C. 103 as being obvious over Fouda044 in view of US 2015/0275648 of Wang et al, hereinafter Wang (of record).
As per Claim 12, Fouda044 teaches the method of claim 1, comprising applying the first set of metal thicknesses before using the first set of metal thicknesses as the initial guesses in the inversion scheme to estimate the final set of metal thicknesses ( Fig 6, page 10 lines 15-36, page 11 ). Fouda044 does not teaches applying spatial filtering. Wang teaches applying spatial filtering (as shown in Fig 10, applying low-pass filter to remove high frequency signal components and generates a phase space, see [0099] ). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Fouda044 to apply low-pass filter as taught by Wang that would remove higher (e.g. to inspect inner pipes and lower frequency to inspect outer pipes see Fouda044, page 8 lines 3-5) and to form filter signal for generating phase space to identify the presence of a bit dysfunction, e.g. slip stick (Wang, [0099]). 
As per Claim 13, Fouda044 in view of Wang teaches the method of claim 12, Wang further teaches wherein the spatial filtering comprises at least one of low-pass filtering, median filtering, moving average filtering (see Fig 10, [0069], [0099] ), and/or despiking filtering.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Fouda044 including low-pass filter as taught by Wang that would remove higher (e.g. to inspect inner pipes and lower frequency to inspect outer pipes see Fouda044, page 8 lines 3-5) and to form filter signal for generating phase space to identify the presence of a bit dysfunction, e.g. slip stick (Wang, [0099]). 
Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /LYNDA DINH/ Examiner, Art Unit 2865    

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863